***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              BAYVIEW LOAN SERVICING, LLC
                v. REAL M. GALLANT ET AL.
                        (AC 43835)
                    Alexander, Clark and Pellegrino, Js.

                                  Syllabus

The substitute plaintiff, U Co., sought to foreclose a mortgage on certain
   real property of the defendant G. B Co., which commenced the foreclo-
   sure action, had assigned the note and mortgage to U Co., which there-
   after was substituted as the plaintiff. During the foreclosure proceeding,
   U Co. presented the trial court with a lost note affidavit from B Co., in
   which B Co. stated that the original mortgage note was lost and could
   not be found. The trial court rendered judgment of foreclosure by sale,
   at which U Co. was the successful bidder. G filed a motion to dismiss
   the foreclosure action, alleging, inter alia, that there was no evidence
   that anyone had physical possession of the original note at the time the
   foreclosure action was commenced or at any time during the action.
   The trial court denied G’s motion to dismiss, concluding that B Co.
   had standing to prosecute the foreclosure action at the time of its
   commencement. The court was presented with evidence pertaining to
   the original note, including the lost note affidavit, and credited the
   testimony of an employee of B Co. who was responsible for reviewing
   its business records. The court determined that B Co. was the holder
   of the note and the mortgage, and had possessed the original note
   with endorsements at the time the note was lost. The court thereafter
   rendered judgment for U Co., and G appealed to this court. Held that
   the trial court properly denied G’s motion to dismiss the foreclosure
   action, B Co. having had standing to bring the foreclosure action at the
   time it was commenced: B Co. possessed and was the holder of the
   original note at the time it commenced the foreclosure action, the note,
   which was endorsed in blank and thus payable to bearer, was not lost
   prior to the commencement of the foreclosure action, G offered no
   credible evidence to rebut the presumption that B Co. owned the debt,
   and, the trial court having made those findings on the basis of its determi-
   nation that B Co.’s employee was a competent and credible witness, this
   court would not second-guess the trial court’s credibility determination;
   moreover, although G’s motion to dismiss was unclear as to whether
   his claim of lack of standing related to B Co. or to U Co., it nevertheless
   failed, as U Co.’s failure to produce the original note in court was not
   fatal to its foreclosure of the mortgage, the court having had before it
   the lost note affidavit and having found that credible evidence demon-
   strated that B Co. was the last entity to possess the original note with
   endorsements before commencing the litigation, and, although the note
   was lost while it was in B Co.’s possession, that did not affect U Co.’s
   ability to foreclose the mortgage, as U Co. was able to prove its owner-
   ship of the debt through the assignment of the note and mortgage that
   secured the debt.
      Argued September 23—officially released December 14, 2021

                             Procedural History

   Action to foreclose a mortgage on certain real prop-
erty of the named defendant, and for other relief, brought
to the Superior Court in the judicial district of Windham
at Putnam, where U.S. Bank Trust, N.A., as trustee for
LSF9 Master Participation Trust, was substituted as the
plaintiff; thereafter, the court, Cole-Chu, J., rendered
judgment of foreclosure by sale; subsequently, the court,
Auger, J., denied the named defendant’s motion to dis-
miss, and the named defendant appealed to this court.
Affirmed.
  John L. Giulietti, for the appellant (named defen-
dant).
  Christopher J. Picard, for the appellee (plaintiff).
                         Opinion

   PER CURIAM. The defendant Real M. Gallant1 appeals
from the judgment of foreclosure by sale2 rendered by
the trial court and from the court’s denial of his motion
to dismiss this foreclosure action, which had been com-
menced by the original plaintiff, Bayview Loan Servic-
ing, LLC (Bayview), the assignee of a note and mortgage
that had been executed by the defendant with respect
to certain real property located in Brooklyn. The defen-
dant claims that (1) the trial court, after holding an
evidentiary hearing on the motion to dismiss, improp-
erly determined that the substitute plaintiff, U.S. Bank
Trust, N.A., as trustee for LSF9 Master Participation
Trust (U.S. Bank), has standing to maintain this action,
even though the original note was not produced in
court, and that the requirements of General Statutes
§ 42a-3-309, which governs lost instruments, had been
satisfied because ‘‘all reasonable attempts’’ had been
made to locate the lost note before a lost note affidavit
was created,3 and (2) a fraud was perpetrated on the
trial court, which necessitates a reversal of the foreclo-
sure judgment. We disagree and affirm the judgment
of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of the claims on appeal. On Febru-
ary 2, 2006, the defendant executed a note in the amount
of $322,800 in favor of VirtualBank, a division of Lydian
Private Bank. The note was secured by an open-end
mortgage in favor of Mortgage Electronic Registration
Systems, Inc., as nominee for VirtualBank, which encum-
bered certain real property located in Brooklyn. Subse-
quently, the note and mortgage were assigned to JPMor-
tgage Chase Bank, National Association, which, in turn,
assigned the note and mortgage to Bayview on Septem-
ber 6, 2014. After the defendant defaulted on his obliga-
tions under the loan, Bayview commenced this foreclo-
sure action on May 14, 2015. On September 29, 2015,
the defendant was defaulted for failure to appear,4 after
which the defendant filed for bankruptcy protection.
Thereafter, on January 12, 2017, Bayview assigned the
note and mortgage to U.S. Bank. Relief from the bank-
ruptcy stay was granted in November, 2017, and U.S.
Bank was substituted as the plaintiff in this action on
December 11, 2017.
  On February 26, 2018, the trial court rendered judg-
ment of foreclosure by sale, and a sale date was set for
June 2, 2018. At the time it rendered the foreclosure
judgment, the court had before it a lost note affidavit
that had been executed by an employee of Bayview on
January 5, 2016, stating that the original note had been
lost and that Bayview had made a diligent search to
locate the note but was unable to find it. The foreclosure
sale proceeded, with U.S. Bank being the successful
bidder. On June 5, 2018, U.S. Bank filed a motion to
confirm the committee sale, but before the sale could
be confirmed, the defendant, again, sought bankruptcy
protection. The bankruptcy proceeding, however, was
dismissed on October 31, 2018, and, on November 30,
2018, the defendant filed a motion to dismiss, which is
the subject of this appeal. In his motion, he alleged,
inter alia, that there was ‘‘no evidence in the record of
anyone having physical possession of the original note
at the time of the commencement of this foreclosure
action,’’ or at any time during this action, and that the
lost note affidavit did not satisfy the requirements of
§ 42a-3-309. (Emphasis in original.)
   A hearing was held on the defendant’s motion to
dismiss on August 27, 2019. At the hearing, U.S. Bank
represented that the original note had been lost and
could not be found, and that Bayview had possessed
the original note at the time it commenced this action
and when the note was lost. Thereafter, the court pro-
ceeded to review the evidence and testimony presented
by U.S. Bank in support of its claim and concluded that
‘‘Bayview . . . had standing to prosecute this foreclo-
sure action’’ at the time of its commencement.
   In its memorandum of decision denying the defen-
dant’s motion to dismiss, the court stated: ‘‘To support
[its] claim, U.S. Bank called James D’Orlando as its only
witness. The defendant called no witnesses. U.S. Bank
also offered, and the court admitted, six exhibits [which
included a copy of the note with endorsements, a com-
puter screenshot of loan information for the defendant,
a mortgage deed, assignments of the mortgage, and the
complaint]. . . . The defendant introduced without
objection [his] exhibit A, the lost note affidavit sworn
to by Alejandro Diaz, a Bayview employee.
  ‘‘The court found . . . D’Orlando . . . to be a com-
petent and credible witness. . . . D’Orlando has been
a Bayview litigation manager for about six years. During
that period, he has testified in about two to three hun-
dred cases. His responsibilities include review of busi-
ness records and working with local counsel. His total
service with Bayview spans about sixteen years. . . .
D’Orlando was familiar with the loan Bayview serviced
that is the subject of this litigation. Bayview serviced the
defendant’s loan for a few years. Bayview maintained
business records relating to the defendant’s loan. . . .
D’Orlando reviewed said business records.
   ‘‘Relying on a screenshot of the computer file docu-
menting the defendant’s loan . . . D’Orlando testified
that Bayview received the subject loan and collateral
file on September 16, 2014, when Bayview boarded said
loan onto Bayview’s computer system. . . . If the note
with endorsements were not included in the collateral
file, Bayview would not board the subject loan onto its
computer system, unless the collateral file included a
lost note affidavit authored by the prior servicer. Bay-
view would not have serviced the loan without pos-
sessing the original note with endorsements or lost note
affidavit. In this instance, Bayview possessed the origi-
nal note with endorsements on September 16, 2014,
and thereafter. . . . D’Orlando’s review of the business
records relating to this loan allowed him to conclude
[that] the note with endorsements was not lost before
Bayview commenced this action.’’
   Accordingly, the court concluded, on the basis of
D’Orlando’s testimony, which it found credible, that
‘‘Bayview possessed the original note with endorse-
ments at the time [the] note was lost,’’ that ‘‘Bayview
was the ‘holder’ of [the] note, as it was the entity in
possession of a note payable to bearer,’’ and that the
defendant ‘‘offered no credible evidence to rebut’’ the
presumption that Bayview, as the holder of the note at
the time this action was commenced, was the owner
of the debt. The court concluded that, because ‘‘Bay-
view was also the holder of the mortgage via proper
assignments . . . at the time it commenced this litiga-
tion . . . [it] had standing to prosecute this foreclosure
action . . . .’’ (Citation omitted.) Therefore, the court
rendered judgment denying the defendant’s motion to
dismiss on January 3, 2020, and this appeal followed.
Thereafter, on January 7, 2020, U.S. Bank again filed a
motion for approval of the committee sale, which was
marked off by the court due to the defendant’s filing
of this appeal.
   We first set forth our standard of review and the
general principles of law that govern our resolution of
this appeal. ‘‘The issue of standing implicates the trial
court’s subject matter jurisdiction and therefore pre-
sents a threshold issue for our determination. . . .
Standing is the legal right to set judicial machinery in
motion. One cannot rightfully invoke the jurisdiction
of the court unless he [or she] has, in an individual or
representative capacity, some real interest in the cause
of action, or a legal or equitable right, title or interest
in the subject matter of the controversy. . . . We have
long held that because [a] determination regarding a
trial court’s subject matter jurisdiction is a question of
law, our review is plenary.’’ (Internal quotation marks
omitted.) U.S. Bank, National Assn. v. Fitzpatrick, 190
Conn. App. 773, 783, 212 A.3d 732, cert. denied, 333
Conn. 916, 217 A.3d 1 (2019). ‘‘The proper procedural
vehicle for disputing a party’s standing is a motion to
dismiss. . . . A motion to dismiss . . . properly
attacks the jurisdiction of the court, essentially
asserting that the plaintiff cannot as a matter of law
and fact state a cause of action that should be heard
by the court. . . . [O]ur review of the trial court’s ulti-
mate legal conclusion and resulting [denial] of the
motion to dismiss will be de novo.’’ (Citations omitted;
internal quotation marks omitted.) Heinonen v. Gup-
ton, 173 Conn. App. 54, 58, 162 A.3d 70, cert. denied,
327 Conn. 902, 169 A.3d 794 (2017).
  Under our law governing standing in foreclosure mat-
ters, ‘‘[t]he ability to enforce a note in Connecticut is
governed by the adopted provisions of the Uniform
Commercial Code. Pursuant to General Statutes § 42a-
3-301, a [p]erson entitled to enforce an instrument
means . . . the holder of the instrument . . . . When
a note is endorsed in blank . . . the note becomes pay-
able to the bearer of the note. . . . When a person or
entity has possession of a note endorsed in blank, it
becomes the valid holder of the note. . . . Therefore,
a party in possession of a note, endorsed in blank and
thereby made payable to its bearer, is the valid holder
of the note, and is entitled to enforce the note. . . .
[A] holder of a note is presumed to be the rightful
owner of the underlying debt, and . . . unless the party
defending against the foreclosure action rebuts that
presumption, the holder has standing to foreclose.’’
(Citations omitted; emphasis omitted; footnote omitted;
internal quotation marks omitted.) U.S. Bank, National
Assn. v. Schaeffer, 160 Conn. App. 138, 146–47, 125 A.3d
262 (2015). To establish that presumption, the holder
must produce the note. See U.S. Bank, National Assn.
v. Fitzpatrick, supra, 190 Conn. App. 785. However,
pursuant to § 42a-3-309 (a), ‘‘[a] person not in posses-
sion of an instrument is entitled to enforce the instru-
ment if (i) the person was in possession of the instru-
ment and entitled to enforce it when loss of possession
occurred . . . .’’5 Thus, ‘‘[i]n order to enforce a lost
note, the person seeking to enforce it must have had
possession of it when it was lost.’’ Castle v. DiMugno,
199 Conn. App. 734, 752, 237 A.3d 731 (2020).
    Moreover, ‘‘[i]t is well established that [i]t is within
the province of the trial court, when sitting as the fact
finder, to weigh the evidence presented and determine
the credibility and effect to be given the evidence. . . .
Credibility must be assessed . . . not by reading the
cold printed record, but by observing firsthand the wit-
ness’ conduct, demeanor and attitude. . . . An appel-
late court must defer to the trier of fact’s assessment
of credibility because [i]t is the [fact finder] . . . [who
has] an opportunity to observe the demeanor of the
witnesses and the parties; thus [the fact finder] is best
able to judge the credibility of the witnesses and to
draw necessary inferences therefrom.’’ (Internal quota-
tion marks omitted.) Rutka v. Meriden, 145 Conn. App.
202, 211–12, 75 A.3d 722 (2013); see also Giordano v.
Giordano, 203 Conn. App. 652, 662, 249 A.3d 363 (2021)
(‘‘[w]e will not second-guess the court’s credibility
determination or retry the facts on appeal’’); Fishbein
v. Menchetti, 165 Conn. App. 131, 136, 138 A.3d 1061
(2016) (it is sole province of trial court, as trier of
fact, to determine credibility of witnesses, and court’s
determination of credibility of witnesses is beyond ‘‘scope
of this court’s review’’).
  In the present case, a hearing was held on the defen-
dant’s motion to dismiss, at which the defendant pre-
sented no witnesses. U.S. Bank presented testimony
from one witness, D’Orlando, an employee of Bayview
who was responsible for reviewing Bayview’s business
records, and offered into evidence a copy of the note
with endorsements, a document containing information
related to the defendant’s loan, the mortgage deed, and
copies of assignments of the mortgage. Following the
hearing, the court found that Bayview possessed the
original note, which was endorsed in blank and thus
payable to bearer, at the time the note was lost, that
the note was not lost prior to the commencement of
this action, that Bayview was the holder of the note
payable to bearer at the time it commenced this action,
and that the defendant ‘‘offered no credible evidence
to rebut’’ the presumption that Bayview, as the holder
of the note at the time this action was commenced,
was the owner of the debt. Because the court made
those findings on the basis of D’Orlando’s testimony
and its determination that D’Orlando was a ‘‘competent
and credible witness,’’ we must defer to the court’s
findings and will not second-guess the court’s credibility
determination.6 Accordingly, in light of those findings
and the defendant’s failure to offer any credible evi-
dence or testimony at the hearing to rebut or challenge
them, the court properly determined that Bayview had
standing to bring this foreclosure action at the time it
was commenced.
   We note that the defendant’s motion to dismiss is
unclear as to whether his lack of standing claim relates
to Bayview or U.S. Bank, or both. For example, in his
motion to dismiss, the defendant, after initially referring
to Bayview as the original plaintiff and to U.S. Bank as
the substitute plaintiff, repeatedly refers to the ‘‘plain-
tiff’’ in the singular, stating, as his first ground for dis-
missal, that the action should be dismissed because the
‘‘plaintiff’’ did not ‘‘demonstrate [that] it had the original
note at the commencement of the action,’’ which sug-
gests that the reference to the ‘‘plaintiff’’ is to Bayview
as the party that commenced this foreclosure action.
In his second ground for dismissal, however, the defen-
dant argues that the action should be dismissed because
the ‘‘plaintiff has failed to submit any evidence that it
presented the original note to the court . . . [at] any
time during the course of this action, contrary to [the]
allegation . . . of its amended complaint,’’ which sug-
gests that this reference to the ‘‘plaintiff’’ is to U.S.
Bank as the party that filed the amended complaint.
We conclude that, regardless of whether the defendant’s
challenge relates to Bayview or U.S. Bank, it fails.
  With respect to Bayview, all that was necessary to
show that Bayview had standing to commence the
action was that Bayview had possession of the note
when it commenced the action and that the court, in
rendering the judgment of foreclosure by sale, had
before it the lost note affidavit of Bayview. The tran-
script of the proceeding at which the court rendered
the foreclosure judgment demonstrates that the court
had the lost note affidavit. Moreover, as we have stated
in this opinion, the trial court’s finding that Bayview
was the holder of the note when it commenced this
action was based on a credibility determination that
this court will not disturb.
   With respect to U.S. Bank, the defendant’s primary
contention is that the original note was never produced
in court. Under the circumstances here, where the note
was lost and the court had before it a lost note affidavit
and found that credible evidence demonstrated that
Bayview was the last entity to possess the original note
with endorsements before commencing this litigation,
which gave it standing to bring this foreclosure action,
the failure to produce the original note was not fatal
to the foreclosure of the mortgage. Moreover, the fact
that the note was lost while it was in the possession
of Bayview did not affect the ability of U.S. Bank, as a
valid assignee of the note and mortgage, to foreclose
on the mortgage, as it was able to prove its ownership
of the debt through secondary evidence, namely, the
assignment of the note and mortgage that secured the
debt. See New England Savings Bank v. Bedford Realty
Corp., 238 Conn. 745, 760, 680 A.2d 301 (1996) (explain-
ing that fact that assignee of note and mortgage never
possessed original note that was lost did not prohibit
it from pursuing foreclosure action to enforce terms of
mortgage); Castle v. DiMugno, supra, 199 Conn. App.
754 (‘‘[p]ossession of the original note underlying the
mortgage is not a necessary prerequisite for [seeking
foreclosure of the mortgage] because [t]he mortgage
secures the indebtedness itself, not the written evidence
of it’’ (internal quotation marks omitted)); Seven Oaks
Enterprises, L.P. v. DeVito, 185 Conn. App. 534, 547–48,
198 A.3d 88 (‘‘[B]ecause the plaintiff had chosen to
pursue the equitable action of foreclosure of the mort-
gage, rather than a legal action on the note, the fact
that [the plaintiff] never possessed the lost promissory
note [was] not fatal to its foreclosure of the mortgage.
. . . [W]hatever restrictions . . . [§] 42a-3-309 might
put upon the enforcement of personal liability based
solely upon a lost note, they [did] not prohibit [the
plaintiff] from pursuing an action of foreclosure to
enforce the terms of the mortgage.’’ (Internal quotation
marks omitted.)), cert. denied, 330 Conn. 953, 197 A.3d
893 (2018).
  Accordingly, we conclude that the trial court properly
denied the defendant’s motion to dismiss this foreclo-
sure action.7
  The judgment is affirmed and the case is remanded
with direction to act on the motion for approval of the
committee sale.
  1
    The complaint also names as defendants Capital One Bank (USA), N.A.,
Fidelis Holdings, Ltd., and the Department of Treasury of the United States
of America. Because those defendants are not involved in this appeal, our
references in this opinion to the defendant are to Gallant.
  2
    Although the defendant’s appeal form lists the judgment of foreclosure
by sale as one of the decisions that he is challenging on appeal, his appellate
brief focuses primarily on his assertion that the substitute plaintiff, U.S.
Bank Trust, N.A., as trustee for LSF9 Master Participation Trust, lacks
standing to maintain this action because the original note was never pro-
duced in court, which was the basis for his motion to dismiss. We address
the defendant’s jurisdictional claim in our review of whether the trial court
properly denied his motion to dismiss and conclude that his jurisdictional
challenge fails. Because the defendant’s brief is devoid of any argument or
analysis concerning the underlying foreclosure judgment, we deem any claim
related thereto abandoned. See Belevich v. Renaissance I, LLC, 207 Conn.
App. 119, 120 n.1, 261 A.3d 1 (2021).
   3
     See footnote 6 of this opinion.
   4
     Although both U.S. Bank and the defendant acknowledge in their briefs
that the defendant had been defaulted for failure to appear, U.S. Bank has
not raised any claim on appeal related to the failure of that default to be
set aside. Accordingly, we deem this issue waived and do not address it.
See O & G Industries, Inc. v. American Home Assurance Co., 204 Conn.
App. 614, 642, 254 A.3d 955 (2021). We do note, however, that an appearance
was filed on behalf of the defendant on June 29, 2018, prior to the date
when the defendant filed his motion to dismiss.
   5
     General Statutes § 42a-3-309 (a) provides: ‘‘A person not in possession
of an instrument is entitled to enforce the instrument if (i) the person was
in possession of the instrument and entitled to enforce it when loss of
possession occurred, (ii) the loss of possession was not the result of a
transfer by the person or a lawful seizure, and (iii) the person cannot
reasonably obtain possession of the instrument because the instrument was
destroyed, its whereabouts cannot be determined, or it is in the wrongful
possession of an unknown person or a person that cannot be found or is
not amenable to service of process.’’
   6
     The court also concluded, in the alternative, that, ‘‘even if Bayview had
lost the note before commencing this litigation, it provided [the] court with
credible evidence demonstrating full compliance with . . . § 42a-3-309,’’
and that ‘‘credible evidence allows the court to conclude that Bayview
exercised due diligence in attempting to locate the lost note.’’ Again, because
the court’s findings were based on its assessment of the credibility of the
evidence and testimony, it is not for this court to second-guess those findings.
See Fishbein v. Menchetti, supra, 165 Conn. App. 136.
   7
     In his appellate brief, the defendant also raises a claim, for the first time
on appeal, that a fraud was perpetrated on the trial court, and he seeks
plain error review of this claim. Although the defendant includes a lengthy
quote regarding the standard of review for claims of plain error, his analysis
regarding claims of fraud on the court is sparse and refers to one Superior
Court case, without any explanation as to how the facts of the present case
relate to the cited case. Because the defendant has failed to brief this claim
adequately, we decline to review it. ‘‘Both this court and our Supreme Court
repeatedly have stated that [w]e are not required to review issues that have
been improperly presented to this court through an inadequate brief. . . .
Analysis, rather than mere abstract assertion, is required in order to avoid
abandoning an issue by failure to brief the issue properly. . . . [F]or this
court judiciously and efficiently to consider claims of error raised on appeal
. . . the parties must clearly and fully set forth their arguments in their
briefs. . . . The parties may not merely cite a legal principle without analyz-
ing the relationship between the facts of the case and the law cited. . . .
State v. Buhl, 321 Conn. 688, 724, 138 A.3d 868 (2016); see also Parnoff v.
Mooney, 132 Conn. App. 512, 518, 35 A.3d 283 (2011) ([i]t is not the role of
this court to undertake the legal research and analyze the facts in support
of a claim or argument when it has not been briefed adequately . . .).’’
(Internal quotation marks omitted.) Seaport Capital Partners, LLC v. Speer,
202 Conn. App. 487, 489–90, 246 A.3d 77, cert. denied, 336 Conn. 942, 250
A.3d 40 (2021).
   Moreover, the claim was never presented to or addressed by the trial
court, and to review such a claim on appeal would be contrary to our long-
standing precedent. See Tompkins v. Freedom of Information Commission,
136 Conn. App. 496, 511, 46 A.3d 291 (2012) (‘‘It is fundamental that claims
of error must be distinctly raised and decided in the trial court before they
are reviewed on appeal. As a result, Connecticut appellate courts will not
address issues not decided by the trial court.’’ (Internal quotation marks
omitted.)). Accordingly, we decline to review the defendant’s fraud on the
court claim.